SOMERVILLE, J.
Appellants filed their bill to quiet title to certain lands. The second paragraph of the bill avers that “complainants are in the peaceable possession of, and own,” the lands in suit. In answering this specific paragraph respondents merely “denies that the complainants are the owners of the land described,” excepting one 40 as to which he disclaimed.
This must be taken as an admission of the truth ot the averment of the bill as to complainants’ peaceable possession, since this fact was prima facie within the knowledge, information, or belief of respondent.— Agnew v. McGill, 96 Ala. 496, 500, 11 South. 537; *277Holmes v. State, 100 Ala. 291, 14 South. 51; Alexander v. Rea, 50 Ala. 450; Clark v. Jones, 41 Ala. 349; Kirkman v. Vanlier, 7 Ala. 218. And, indeed, the evidence sufficiently established the fact, independently of the answer’s admission.
In this state of the pleading and proof, it was incumbent upon respondent to propound a claim or title superior to complainants’ right .of possession. — Adler v. Sullivan, 115 Ala. 582, 585, 22 South. 87; Brand v. U. S. Car Co., 128 Ala. 579, 30 South. 60. In this respondent completely failed, and on the undisputed evidence complainants were entitled to a decree quieting their title as against any claim of respondents.
Unaided by any brief for respondent (appellee), we infer from the evidence adduced in his behalf that his claim of title rests upon the former ownership of his father who acquired the lands from the government, and the theory that title never passed from him by the deed he executed to the Southern Mineral Land Company in 1858; or else upon the notion that decree rendered in respondent’s favor in April, 1910, quieting his title to these lands as against said land company, reinvested him with the title originally held by his said father.
In the deed from the elder Shortridge to the land company, the granting clause conveys a number .of tracts described by the government numbers, and then proceeds: “Also the undivided half of the N. E. 4 of the S. W. 4 of section 30. township 21, range 3 west; and * * * and * * *; and the S. W. 4 of the S. W. 4 of section 31, township 21, range 4 west, etc. (including the lands in suit).” The contention seems to be that the phrase “undivided half” qualifies not only the tract immediately described, but also all the succeeding descriptions.
*278We do not think the deed is reasonably susceptible of that interpretation on the face of 'the language used, but rather it means to thus qualify the single tract to which the limitation is immediately applied. Moreover, even if the meaning were fairly doubtful, the' grant would be construed more strongly against the grantor, and in favor of the grantee. — Chambers v. Ring staff, 69 Ala. 140, 146. Unquestionably, the deed completely divested the title of the grantor, respondent’s father, and respondent’s claim from that source is worthless.
Respondent’s decree against the land company did not operate as a transfer of its title to him, and was no more than an estoppel against the further assertion of that title against him. Hence the exhibition of that decree did not show title in respondent. Moreover, even if that theory were sound, it would be fatal to respondent’s claim, for these complainants had several months previously secured a decree against the land company vesting title in them as against that company, and this decree Avas in evidence. — Vandegrift v. So. Min. Land Co., 166 Ala. 312, 51 South. 983.
The decree of the chancery court Avill be reversed, and a decree Avill be here renclered granting relief to complainants in accordance Avith the prayer of the bill.
Reversed and rendered.
All the Justices concur, except Dowdell, C. J., not sitting.